This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1324

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                                Lisa Lorraine Peltier,
                                     Appellant.

                                 Filed April 25, 2016
                                      Affirmed
                                  Connolly, Judge

                              Polk County District Court
                              File No. 60-K4-98-001049


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Greg Widseth, Polk County Attorney, Scott A. Buhler, Assistant County Attorney,
Crookston, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Roy G. Spurbeck, Assistant
Public Defender, St. Paul, Minnesota (for appellant)



      Considered and decided by Connolly, Presiding Judge; Peterson, Judge; and

Randall, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

CONNOLLY, Judge

       Appellant challenges the district court’s calculation of jail credit toward her

sentence, arguing that the district court erred by denying her custody credit against her

Minnesota sentence for time she spent incarcerated in North Dakota for a North Dakota

conviction of possession of methamphetamine and possession of a schedule IV controlled

substance. Because we see no error, we affirm.

                                          FACTS

       Appellant Lisa Lorraine Peltier pleaded guilty in Polk County, Minnesota, on

November 9, 1998, to one count of conspiracy to sell cocaine. Pursuant to a plea

agreement, on February 1, 1999, the district court sentenced appellant to 39 months in

prison, stayed, and placed her on 20 years of supervised probation. Appellant paid a fine

and was required to comply with the conditions of her probation: (1) serving 120 days in

jail; (2) obtaining a chemical-dependency assessment, following its recommendations, and

paying its costs; (3) being subject to random drug testing and searches; (4) performing 100

hours of community service; and (5) remaining law abiding.

       Appellant violated the terms of her probation on July 6, 2011, and June 1, 2012.

She admitted both violations, and the district court reinstated her probation.

       On February 18, 2014, another probation-violation report was issued that alleged

multiple violations, including felony drug charges in Grand Forks, North Dakota. A

warrant was issued for appellant’s arrest. On May 14, 2014, a North Dakota district court

found appellant guilty of possession of methamphetamine and possession of a schedule IV


                                             2
controlled substance (Clonazepam) and sentenced her to five years in prison, with three

years of the sentence suspended.

       While in North Dakota, appellant sent letters to the Polk County district court

administrator’s office. One letter, dated May 1, 2014, stated that appellant was in North

Dakota facing a new charge and wished to be transferred to Polk County. Another letter,

dated May 16, 2014, stated that appellant had been sentenced in North Dakota and asked

Polk County to “come get [her].” On June 10, 2014, a Polk County court administrator

answered these two letters, saying “it is the discretion of the Prosecutor whether you should

be transported to Polk County to personally appear . . . or resolve them through

correspondence . . . .” A third letter, dated September 15, 2014, asked for an “[I]nterstate

Agreement on Detainers.” A court administrator replied that the county attorney had

discretion to decide whether appellant should be transported to Polk County.

       When appellant returned to Minnesota on April 15, 2015, for a probation-violation

hearing, she admitted to the two violations of her probation in North Dakota. Her counsel

requested that appellant’s sentence not be executed and that either she be reinstated on

probation or her file be closed. The district court revoked appellant’s probation, executed

the balance of her previously stayed 39-month sentence, and refused to give her credit for

time served in North Dakota.

                                      DECISION

       Appellant argues that the district court erred in denying her credit for time she spent

incarcerated in North Dakota. A challenge to a district court’s award of jail credit is a

mixed question of law and fact. State v. Johnson, 744 N.W.2d 376, 379 (Minn. 2008).


                                              3
“[T]he [district] court must determine the circumstances of the custody the defendant seeks

credit for, and then apply the rules to those circumstances.” Id. at 379. Accordingly,

appellate courts review legal conclusions de novo and factual findings for clear error. Id.

       “[T]he defendant carries the burden of establishing that [s]he is entitled to jail

credit.” State v. Willis, 376 N.W.2d 427, 428 n.1 (Minn. 1985). However, the granting of

jail credit is not discretionary with the district court. State v. Hadgu, 681 N.W.2d 30, 32

(Minn. App. 2004), review denied (Minn. Sept. 21, 2004). When sentencing a defendant,

a district court must state the number of days spent in custody in connection with the

offense being sentenced, and that number of days must be deducted from the sentence.

Minn. R. Crim. P. 27.03, subd. 4(B).

       Calculating intra-jurisdictional jail credit differs from calculating inter-

jurisdictional jail credit. The general intra-jurisdictional rule is that a defendant may

receive custody credit for time served for another offense before being charged with the

instant offense, but that credit only covers the time after the date when the state has

completed its investigation “in a manner that does not suggest manipulation by the State,

and the State has probable cause and sufficient evidence to prosecute its case against the

defendant with a reasonable likelihood of actually convicting the defendant of the offense

for which [s]he is charged.” State v. Clarkin, 817 N.W.2d 678, 689 (Minn. 2012). The

general inter-jurisdictional rule is that a defendant is not entitled to credit for time spent in

a foreign jurisdiction’s custody unless that time was served solely in connection with a

Minnesota offense. Willis, 376 N.W.2d at 428.




                                               4
       Because appellant seeks jail credit for time spent in custody in North Dakota, the

inter-jurisdictional rule applies. See id. Appellant’s incarceration in North Dakota was the

result of offenses committed in North Dakota and was completely separate from any

Minnesota offense. Under the inter-jurisdictional rule, appellant does not receive jail credit

for time spent in custody in North Dakota.

       Appellant claims that a limited exception to the inter-jurisdictional jail-credit rule

exists and should apply to her case. Appellant relies on State v. Jennings, in which this

court held that the district court erred in denying defendant’s request for execution of his

stayed Minnesota sentence when he was incarcerated in California based on (1) a

defendant’s right to execute a prior probationary sentence; (2) the preference for concurrent

sentencing expressed in the Minnesota Sentencing Guidelines; (3) a recognition that the

second sentencing court specifies whether the sentences run concurrently or consecutively;

and (4) California’s “preference for concurrent sentencing in the multi-state sentencing

context.” Jennings, 448 N.W.2d 374, 375 (Minn. App. 1989).

       Under Jennings, appellant’s right to have her executed Minnesota sentence run

concurrent with her North Dakota sentence and obtain jail credit for time spent in custody

in North Dakota, depends on two factors. First, the second sentencing court, North Dakota,

must have a stated preference for concurrent sentencing in the multi-state context, and

second, appellant must have actually requested execution of her stayed sentence. Id.

Appellant claims that North Dakota has expressed a preference for concurrent sentencing

in the multi-state context, relying on State v. Kunze, 350 N.W.2d 36 (N.D. 1984) (holding

that concurrent sentencing is preferable when one of the sentences is for a federal offense).


                                              5
Kunze does not address the multi-state context, and its reasoning is based on the comity

between federal and state courts. Kunze, 350 N.W.2d at 39. Appellant’s argument assumes

that, by including federal sentences, the Kunze holding extends to out-of-state sentences.

But in North Dakota, whether sentences run concurrently or consecutively depends on the

district court’s discretion in every case. State v. Clark, 801 N.W.2d 732, 735-36 (N.D.

2011) (citing State v. Johnson, 571 N.W.2d 372, 374 (N.D. 1997)). Because appellant does

not cite to any North Dakota authority stating a preference for concurrent sentencing in the

multi-state context, she does not satisfy the first Jennings requirement.

       In this case, the record does not indicate that the North Dakota court was aware that

appellant was facing revocation of her Minnesota probation or that the North Dakota court

ordered appellant’s North Dakota sentence to run concurrent to her Minnesota sentence.

       Because appellant has not satisfied the first Jennings requirement, we need not

consider whether she has satisfied the second Jennings requirement that she properly

requested execution of her sentence.

       Affirmed.




                                             6